The information purporting to charge relator and others with conspiracy under subdivision 1 of section 580 of the Penal Law (Cons. Laws, eh. 40), to violate section 986 thereof, which relates to pool selling, bookmaking, bets and wagers, is insufficient in law. Nowhere in the statement of the acts constituting the offense charged in the first paragraph of the information is it alleged (1) that any bookmaking or wagering was carried on in the premises; (2) that any bookmaking paraphernalia was found there; (3) that any racing information was transmitted to persons engaged in bookmaking or wagering; (4) that the relator and the other parties charged had any knowledge that the racing information transmitted was being used by bookmakers in violation of the Penal Law; or (5) that any overt act was done violative of the bookmaking law, aiding and abetting in its violation. The allegations are to the effect that one of the employees was receiving racing information from a Western Union ticker machine, which information was communicated to other employees at the premises, who, in turn, “were transmitting racing information over the said telephone switchboard;” and that the employer, the Curtis Publishing Company, “disseminated racing information to subscribers for a weekly charge.” For all that appears in the information the charged acts of the defendant were lawful. Lazansky, P. J., Hagarty, Cars-well, Adel and Taylor, JJ., concur.